DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2-3 are amended in view of applicant’s after final response filed 6/30/2022.  Claims 17-20 remain withdrawn from consideration.  Claim 14 is canceled.  Therefore, claims 1-13 and 15-16 are currently under examination.
Status of Previous Rejections
The rejection of claims 2-3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn in view of applicant’s claim amendments in the response filed 6/30/2022.  
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Troy A. Petersen on 8/1/2022.
The application has been amended as follows: 
Claim 1, change “0.05-1.1wt% Cu” to “0.6-1.1 wt% Cu”.
Cancel claims 17-20.
Allowable Subject Matter
Claims 1-13 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Guo et al. “Enhanced bake-hardening response of an Al-Mg-Si-Cu alloy with Zn addition”, Materials Chemistry and Physics, Vol. 162, 2015, pg 15-19(Guo).  Guo teaches a method of bake-hardening of an Al-Mg-Si-Cu alloy comprising, casting, hot rolling, solution heat treating, pre-aging and aging steps, wherein the Al alloy has a lower amount of Cu and there is no coiling after pre-aging step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733